443 F.2d 61
UNITED STATES of America, Plaintiff-Appellee,v.Norman Patrick BENEFIELD, Defendant-Appellant.
No. 26430.
United States Court of Appeals, Ninth Circuit.
May 18, 1971.

T. Roger Duncan, Hollywood, Cal., for defendant-appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Irving Prager, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before BROWNING, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
Norman Benefield appeals from a conviction by a jury of a violation of 18 U.S.C. 472 (possession of counterfeit money with intent to defraud) and 18 U.S.C. 473 (transfer and delivery of counterfeit money with the intent that it be passed as genuine).


2
Appellant challenges the sufficiency of the evidence to support the jury's verdict.  We affirm.


3
The appellant presented evidence of alibi witnesses.  They were apparently not believed.  The government presented testimony of his possession of the counterfeit twenty-dollar bills and his attempts to utter them as genuine in a department store with the assistance of an accomplice.  It is not necessary in order for the crime to be committed that the possessor personally circulate them.  If he gives them to a confederate with the intent that they be passed as genuine by the accomplice, the offense is complete.  See United States v. Hargrave, 416 F.2d 966 (4th Cir. 1969); Hart v. United States,396 F.2d 243, 245 (8th Cir. 1968); Riggs v. United States, 280 F.2d 750 (5th Cir. 1960).


4
There was testimony to support that theory here.


5
Judgment affirmed.